--------------------------------------------------------------------------------

EXHIBIT 10.07
 
 
RETIREMENT AGREEMENT AND RELEASE
 
THIS AGREEMENT is made and entered into as of March 11, 2006, by and between
Bank of Marin, a California corporation (hereinafter all referred to as
"Employer"), and W. Robert Griswold, Jr. (hereinafter referred to as
"Employee"), as follows:
 
Employee has been and is employed by Employer.  Employee has decided to retire
from such employment and from his positions as Chief Executive Officer,
President and director of Employer effective at the close of business on June
30, 2006.  Employer and Employee agree that Employee shall be retained as a
consultant to Employer pursuant to the terms of the Consulting Agreement of even
date herewith (the "Consulting Agreement").  Employer and Employee wish to set
forth their agreed terms of Employee's retirement and desire to settle all legal
rights and obligations resulting from, or that could be alleged to result from,
the employment relationship or the retirement from such relationship, in
accordance with the terms set forth below.
 
1.          Retirement.  Employer and Employee agree that Employee hereby
resigns as an employee, director and officer of Employer effective at the close
of business on June 30, 2006.  Employee shall continue to serve as President and
Chief Executive Officer of Employer through and including June 30, 2006, at his
current compensation and benefit level and shall fully carry out and perform all
duties and obligations as President and Chief Executive Officer through such
date.  Effective concurrently with the effectiveness of the resignation of
Employee at the close of business on June 30, 2006, Employee's successor,
designated by employer's Board of Directors, will be appointed President and
Chief Executive Officer of Employer.  From the date of this Agreement through
and including June 30, 2006, Employee shall exert his full time and attention,
with the assistance of his designated successor and Employer's consultant David
McLeod, to the transition of the leadership of Employer from Employee to his
successor, to be made effective July 1, 2006.  At all times, Employee will
positively and in good faith support the transition of leadership of Employer to
Employee's successor.
 
As consideration for Employee's services to Employer for all periods ending June
30, 2006, Employee shall be entitled to the following:
 
(a)           Employee shall receive a bonus for 2005, payable on or before
March 15, 2006, in the amount of $136,850, except that any portion of such bonus
that Employee has previously elected to have paid on a deferred basis in
accordance with Employer's Officer Deferred Compensation Plan shall be paid in
accordance with such plan.
 
(b)           Prior to the close of business on June 30, 2006, Employer shall
pay to Employee all salary and director's fees earned to that date together with
accrued and unpaid vacation through that date.
 
(c)           All payments under items (a) and (b) above shall be less
deductions for federal and state withholding and other applicable taxes and
deductions as required by law.


 
-1-

--------------------------------------------------------------------------------

 
 
(d)           Employee will be entitled to continue his medical insurance
coverage in Employer's plan for its employees subsequent to June 30, 2006,
entirely at the expense of Employee and pursuant to the terms and conditions
applicable to employees who retire at age 55 after ten (10) years of service.
 
(e)           Employer and Employee shall fulfill their obligations under
Employer's Officer Deferred Compensation Plan and Stock Option Plan and all
written agreements governing Employee's options to purchase common stock of
Employer.
 
Employee acknowledges that the foregoing is a complete description of all
compensation that he will be entitled to receive from Employer with respect to
his services to Employer for periods ending June 30, 2006.
 
2.          Consideration.  As consideration for Employee's release of all
Claims against Employer, as set forth in paragraph 3 below, Employer tenders,
and Employee agrees to accept, a payment of $136,850.  The payment shall be less
deductions for federal and state withholding and other applicable taxes and
deductions as required by law.  The consideration shall be paid in full at the
close of business on June 30, 2006, subject to the condition precedent that
Employee shall have executed the Release Renewal, as defined at the end of
paragraph 3 below.
 
3.          Release.  Employee and Employer each irrevocably and unconditionally
release the other from any and all Claims made, to be made, or which might have
been made as a consequence of Employee's employment by Employer, or arising out
of the termination of the employment relationship, or arising out of any acts
committed or omitted during the existence of the employment
relationship.  Employee and Employer each agree that they will not file, claim,
sue, or cause or permit to be filed or claimed, any action for damages or any
other relief against the other involving any matter occurring in the past up to
the date of this Agreement.
 
For purposes of this Agreement, the term "Claim(s)" shall in addition to any
definitions of Claims set forth above, include, but not be limited to, the
following:
 
(a)           Any and all actions, causes of action, suits, debts, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
and expenses (including attorneys' fees and other costs actually
incurred),  pertaining to Employee's employment by Employer or the termination
of such employment, or any other nature whatsoever, in contract or tort and in
law or equity.
 
(b)           Any action or claim that could arise under federal, state, or
local law, regulation, or executive order, including but not limited to, actions
under Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act,
as amended; the Fair Labor Standards Act, as amended; the Federal Family and
Medical Leave Act, the California Family Rights Act; the Americans with
Disabilities Act, as amended; the Employee Retirement Income Security Act of
1974, as amended; the California Labor Code; the California Fair Employment and
Housing Act; the National Labor Relations Act, as amended; and the Age
Discrimination in Employment Act, to the fullest extent permitted by law.
 
 
-2-

--------------------------------------------------------------------------------

 
 
At the close of business on June 30, 2006, Employer and Employee shall execute
the agreement entitled Release Renewal (the "Release Renewal") set forth at the
end of this document immediately following the signatures of Employer and
Employee.  Employee's execution of the Release Renewal is a condition of his
entitlement to receive the consideration provided for in paragraph 2 above.
 
4.          Covenant Not to Sue.  Each of Employee and Employer hereby covenants
and agrees not to assert any claim, or file, claim, sue or cause or permit to be
filed or claimed, any action for damages or any other relief against the other
with respect to any Claim that has been released.  Any attempt to initiate any
such Claim shall constitute a breach of this Agreement.  In the event of any
such breach, Employee shall immediately return to Employer all consideration
paid to Employee pursuant to paragraph 2 above.
 
5.          Section 1542.  It is the intention of Employee and Employer that
this Agreement will act as a bar to each and every Claim, including such Claims
which Employee and Employer do not know or suspect to exist.  Employee and
Employer acknowledge that they may hereafter discover the existence of
additional claims or facts with respect to the subject matter of this Agreement
and which, if known, or suspected at the time of signing this Agreement, may
have materially affected this settlement.  Employee and Employer expressly waive
any and all rights and benefits conferred upon Employee or Employer by the
provisions of Section 1542 of the California Civil Code or any comparable
statutory provisions, and expressly consent, that this Agreement will be given
full force and effect according to each and all of its express terms and
provisions, including as well those related to unknown and unsuspected claims,
demands, and causes, and demands and causes of action described above.  Section
1542 provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
6.          References; Nondisparagement.  Any requests for employment
references for Employee, whether written or oral, must be made directly to
Employer's then current Chairman of the Board.  References solicited from
persons other than Employer's Chairman of the Board will not be provided, and if
provided, will not be authorized by Employer.  In response to a reference
request for Employee, the parties agree that Employer will provide only job
title, dates of employment, and final salary.  Employee shall refrain from
defaming, disparaging, or otherwise speaking negatively of Employer, or any of
its customers or personnel, to any other person, business, or third party, and
Employer shall refrain from defaming, disparaging, or otherwise speaking
negatively of Employee to any other person, business, or third party.
 
 
-3-

--------------------------------------------------------------------------------

 
 
7.          Review and Revocation.  By signing this Agreement Employee certifies
that he has read all of this Agreement, and knowingly and voluntarily consents
to its terms.  Employee certifies that Employer has advised Employee in writing
to consult with an attorney before signing this Agreement to be sure that
Employee understands the meaning of the terms and conditions in the
Agreement.  Employee also certifies that Employee has been given at least
twenty-one (21) days to consider this Agreement, that Employee's signature below
indicates either that Employee has taken twenty-one (21) days to consider this
Agreement, or has knowingly and voluntarily waived some or all of this
consideration period.  Employee has seven (7) days from the date of signing this
Agreement to revoke the Agreement, after which the Agreement is final and
binding ("Effective Date").
 
8.          Confidentiality.  Employee agrees that the terms of this Agreement
are considered a confidential document by Employer, and agrees, except as
required by law, not to disclose the terms to any other person or entity without
the advance written consent of Employer.  This nondisclosure provision does not
apply to Employee's spouse, attorney or tax advisor so long as the excepted
individuals are provided with a copy of this provision and agree not to further
disclose in accordance with the terms of this provision.
 
9.          Non-Admission.  The parties agree that this Agreement is not an
admission of wrongdoing, fault, guilt or liability on the part of Employer under
any federal, state, or local law, whether statutory or common law.
 
10.        Entire Agreement/Legality.  Both parties agree that this Agreement
supersedes any prior agreements or representations between the parties, oral or
otherwise, pertaining to the subject matter of this Agreement, and that all such
prior agreements are null and void.  No representations, obligations,
understandings, or agreements, oral or otherwise, exist between the parties
except as expressly stated in the Agreement.  This Agreement may be amended or
terminated only by a written document signed by Employer and Employee.
 
If any portion or term of this Agreement is found to be invalid by any court,
agency, or other competent authority, the remaining lawful terms will remain in
full force and effect; provided, however, that if the release provisions in
paragraph three (3) are not fully enforced as a bar to any claim made by
Employee against Employer, then the monies received by Employee in consideration
of the release under paragraph 3 of this Agreement will be returned to Employer.
 
11.        State Law Governs.  The Agreement will be governed by and construed
according to the Laws of the State of California.
 
12.        Arbitration.  If a dispute or controversy arises regarding the
performance of either party under the terms of this Agreement or regarding the
enforceability of any terms of this Agreement, then the parties agree that such
dispute or controversy shall be resolved by binding arbitration in Marin County,
California in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or such other rules or arbitrator as the parties
mutually agree.  A judgment upon any decision of the arbitrator may be entered
in any court having jurisdiction thereof.  The costs of the arbitration shall be
borne equally by the parties.  The prevailing party in any such proceeding shall
be entitled to recover a sum equal to its reasonable attorneys' fees incurred.
 
 
-4-

--------------------------------------------------------------------------------

 
 
/s/WRG
 
/s/J.A.
Employee
 
Employer
Initials
 
Initials

 
13.        Consultations With Attorney.  Employee acknowledges that Employer has
urged that he consult with an attorney, and that he has had the opportunity to
consult with an attorney, of Employee's choice prior to executing this Agreement
 
14.        Acknowledgment.  Employee acknowledges that he has read this
Agreement, and he fully understands it.  Employee agrees that no representations
inconsistent with this Agreement have been made to Employee and Employer has not
made any promises, agreements or statements concerning the terms or effect of
this Agreement other than those contained herein.  Employee further acknowledges
that after consideration of this Retirement Agreement and Release, that he has
signed this Agreement as a voluntary act and without coercion or force of any
kind whatsoever.
 
ACCEPTED BY EMPLOYEE
   
/s/ W. Robert Griswold, Jr.
 
3/11/06
W. Robert Griswold, Jr.
 
Date

 

ACCEPTED BY EMPLOYER
   
Bank of Marin
   
By:
/s/ Judith O'Connell Allen
 
3/11/06
Its:
Chairman of Board
 
Date

 
 
Release Renewal
 
Employer and Employee hereby agree that the release set forth in paragraph 3 of
the foregoing Retirement Agreement and Release is renewed and made effective
once again as of the close of business on June 30, 2006, as if originally given
on such date.
 
ACCEPTED BY EMPLOYEE
   
/s/ W. Robert Griswold, Jr.
 
Dated: June 30, 2006
W. Robert Griswold, Jr.
   

 
ACCEPTED BY EMPLOYER
   
Bank of Marin
   
By:
/s/ Judith O'Connell Allen
 
Dated: June 30, 2006
Its:
Chairman of Board
   

 
 
 -5-

--------------------------------------------------------------------------------